Title: From Thomas Jefferson to Thomas Mann Randolph, 28 February 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th: J. to TMR.
            Feb. 28. 1802. Washington.
          
          All is well here, as I hope with you also, & I have not time to say more except that the question decisive of the bill repealing the late judiciary law in the H. of R. will not be taken till tomorrow or next day. my love to my dear Martha & the young ones.
         
          
            
   
   RC (DLC); address clipped: “Thomas Mann R[andolph] at […]”; franked and postmarked; endorsed by Randolph.


          
        